United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1360
                                    ___________

Murphy M. Hubbard,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
United States,                           *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 28, 2007
                                  Filed: January 7, 2008
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Murphy M. Hubbard appeals the district court’s1 denial of his petition to quash
an Internal Revenue Service (IRS) summons. Having carefully reviewed the record
and considered Hubbard’s arguments, we conclude that the district court did not
clearly err in denying the petition. See United States v. Kaiser, 397 F.3d 641, 643 (8th
Cir. 2005). We reject Hubbard’s due process argument and note that the district court
in fact considered his untimely reply to the IRS’s show-cause response. We decline



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
to consider additional claims that Hubbard asserts for the first time on appeal. See
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-